Title: To Thomas Jefferson from Mathew Carey, 20 February 1805
From: Carey, Mathew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Feb. 20. 1805
                  
                  By Mr John Jackson, of this city, who this day starts for Washington, I send you the Greek Testament & Johnson’s Edition of the Bible, which I hope will arrive Safe, & prove Satisfactory. 
                  I am, Sir, respectfully, Your obt. hble. Servt.
                  
                     Mathew Carey 
                     
                  
                  
                     
                        
                           
                           Cents
                        
                        
                           Bible
                           900
                        
                        
                           Testament
                           
                              137 c
                           
                        
                        
                           
                           1037 c
                        
                     
                  
               